Mr. Justice Sample delivered the opinion op the Court. This action was brought by appellee to recover insurance on her benefit certificate issued by appellant to appellee’s husband, who died, as claimed by appellee, while a member of the order, but not until after expulsion, as claimed by appellant. The undisputed facts are that August L. Deters became a member of the order October 1,1891, and on that date received a benefit certificate for $2,000 payable to his wife, in case of his death while in good standing, but if expelled while holding the certificate, then it was to be null and void. On March 29, 1894, a petition was presented to the venerable consul of this camp, No. 1556,' then being August L. Deters, for a special meeting for the purpose of preferring charges against said Deters for immoral conduct, and asking that a committee be appointed. H. K. Harms acted as consul and appointed a committee of three at a special meeting, held the same date as the complaint. At a meeting held April 5, 1894, the committee made a written report that they had investigated the complaint and deemed it their duty to charge Neighbor Deters with having attempted to commit an immoral act on Friddie Otten by force on about March 15 or 16, 1894, and recommended that the camp investigate the matter more fully, and named four witnesses to prove the same. This report was accepted and a vote taken to give him a fair trial. On April 19, 1894, a regular meeting was held and the records show what is called a trial was had, the committee testifying to what the girl had told them, and Deters denied the charge. A vote being taken, he was expelled, and died June 6, 1894. The evidence further shows that no witness was examined before the camp to sustain the charge. Ho depositions were taken. Deters Yas not present at the interview of the committee with the girl, which they narrated before the camp, and he was not notified that it was to take place. Her evidence was not taken in any form, nor was any attempt made to do so. The fundamental laws of appellant provide that a copy of the charge shall be delivered to the accused; that at least a week shall intervene between preferring the charge and the trial. “ The consul shall question witnesses and the accused or his assistant may cross-question them. This being done, any neighbor present may interrogate the witnesses. Should any of the witnesses not be members of the fraternity, they may be invited in and examined before members are examined. After all evidence is in, the consul may discuss the matter, and one neighbor on behalf of the accused may reply. Accused may also be heard in his own behalf.” A local camp shall give all accused neighbors a fair trial. The appellant contends: 1, that the record of the local camp of the trial is conclusive on the court, and that evidence could not be heard as to what was the basis of its judgment of expulsion; 2, that if the deceased was not satisfied he could have appealed; 3, that his presence at the trial waived all irregularities. In United Workmen et al. v. Zuhlke, 129 Ill. 298, counsel for appellant made the same point, that the record of the order was conclusive. The point was not sustained. The right to question the validity of expulsion is sustained in Blumenfeldt v. Korschuck, 43 Ill. App. 434-436, and authorities cited. Where property rights are involved, courts have the power to examine the proceedings of such tribunals for the purpose of determining whether the action taken is in substantial compliance with the law of the order, and where the rules provide for hearing evidence, and action is taken without evidence, “ a proceeding of that character can not be sustained.” Ryan v. Cudahy, 157 Ill. 108. This case carefully reviews the authorities, and whatever other courts may hold as to their power over such tribunals as this local camp, the question is settled -in this State, and this case in hand illustrates the wisdom of the rule adopted, for the trial in the local camp on hearsay was a farce. It was neither neighborly, fair, nor in accordance with the rules of the order. The evidence shows the girl at first denied any impropriety, and afterward, on some pressure, told a story that indicated an attempt at undue familiarity, which was indignantly denied by the accused, who warned his neighbors that the accusation was the work of enemies. The fact alone, that at the time of the alleged impropriety he was suffering with a fatal disease, which soon after the trial caused his death, gives weight to his denial. However the fact may be, this court is of the opinion he did not have a fair trial, in accordance with the laws of the order to which he belonged, and that the proceedings of expulsion were wholly void, from which he did not have to appeal. Supreme Lodge, etc., v. Zuhlke, 30 Ill. App. 98. His appearance did not waive his fundamental Tights secured to him by the laws of the order. The judgment is affirmed.